Title: From Alexander Hamilton to James McHenry, 25 August 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Aug 25. 1799

Inclosed is a letter which I have just received from Col Bentley. In transmitting him the list of new appointments for his Regiment I did not advert to what they were; but took it for granted that all was in conformity with what had been before established and with the recommendations of the commanding Officer of the Regiment. I find that the reverse has happened in this case as well as in that of the Eight Regiment. And whether I am to charge myself with any omission or not in the matter I am extremely sorry for the event.
It is certain that if this course of proceeding is to obtain the Regiments will never be organised and there will be in all the Officers a just and deep rooted dissatisfaction.
You will probably remember that it has been long since communicated as my idea that the routine of promotion among the company Officers should commence when the places of the field officers of a Regiment were once filled by persons accepting. It has been my wish that this rule should govern except in the cases in which the Commandants of the Regiments, before a formal and definitive arrangement was made, should recommend deviations. Some of the appointments in question appear to have been made with the greatest latitude and without reference to any principle.
It may be requisite to explain in relation to the observation of Col Bentley about the arrangement of relative rank reported by him and approved by me.
You recollect that in the Lists of appointments originally sent me there was a provisional arrangement of relative rank distinguished numerically. In your letter of instruction of the 21 of March last you give me authority to fix the relative rank of the Company Officers in each Regiment. As a guide to myself I directed the Commandant of each Regiment in conjunction with his Majors to report for my consideration such an arrangement as they should think adviseable. This has been done in four instances including the seventh Regiment and my sanction has been given. These arrangements have been directed by me to be transmitted to you as they were made and approved. Duplicates are now inclosed lest there should have been any omission.
The lat⟨est a⟩ppointments for the 7th Regiment ⟨made in⟩ contravention of the scale of relative rank settled ⟨by⟩ me are attended with proportionably greater difficulty.
I owe it to the service to the officers and to myself to recommend and urge that except as to Capt Blue all these new appointments may be reversed the first lieutenants brought down to second lieutenants and all the lieutenants considered as junior to all the others before appointed. I except Capt Blue because this alteration would as to him be equivalent to a dismission & as he has served with reputation there will probably be an acquiescence in his case. But he ought to rank as the youngest Captain.
And I earnestly entreat that no future appointment in any of the Regiments may be made of any but as second lieutenants & junior to those previously in service.
I must again press for the settlement of a Rule of promotion. It is essential to fix principles and the conditions and expectations of officers as fast as possible. The army never will be organised and in order, unless points are successively established as they occurr to consideration and when established strictly adhered to. The total defect of organisation in the western Army (the extent of which I did not know till very lately) has increased my solicitude for another course of things; lest we get every where into an inextricable chaos.
I send you an arrangement of the 7 Regiment in conformity with my ideas, which I hope may be adopted.
With great respect   I have the honor to be &c
